Citation Nr: 0629804	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  05-27 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU rating) due to service-
connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  The 
veteran appeared at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in June 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the file shows the veteran was last 
afforded a VA examination regarding his service-connected 
enucleated right eye in November 2003, almost three years 
ago; and a VA examination of the lumbar strain disability in 
January 2005, a year and nine months ago.  A January 2005 X-
ray study of the lumbosacral spine reflects a diagnostic 
impression of degenerative disc disease and degenerative 
arthritis.  In a June 2006 videoconference hearing the 
veteran presented testimony indicating he was unemployable as 
a result of his eye disability and a worsening of his low 
back disability.  In addition, subsequent to his latest VA 
low back examination, the veteran underwent an examination in 
February 2005 by G. L. Scott, MD, an orthopedic surgeon, who 
diagnosed degenerative lumbar spine and disc disease.  He 
added that that the veteran also had associated canal and 
foraminal stenosis.  He opined, "I feel within a reasonable 
degree of medical certainty, that this is connected and a 
long-term residual of his original service connected 
injury."  Dr. Scott further noted that the veteran was only 
capable of sedentary workplace activities.  

Given the fact that the veteran has not been afforded a VA 
eye examination in almost three years; and his last VA back 
examination was a year and nine months ago, as well as the 
allegations of worsening disability, additional VA 
examinations are warranted.  Caffrey v. Brown, 6 Vet. App. 
377 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that a veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the contention that his disability had increased in 
severity).  Moreover, the veteran contends that his non-
service-connected degenerative disc disease is related to his 
service-connected low back strain, and the Board finds that a 
medical opinion is warranted on this question.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

The Board further notes that the veteran in this case seeks 
entitlement to a TDIU rating.  In pertinent part, it is 
argued that, as a result of the veteran's service-connected 
low back strain and an enucleated right eye, he is 
effectively precluded from all forms of substantially gainful 
employment.  

In that regard, a review of the record discloses that the 
veteran has completed four years of high school.  He has had 
occupational experience in construction and sales and 
service.  He testified that he last worked full-time in 
October 2003 (although in his claim for a TDIU rating, he 
reported that he last worked in October 2004).  According to 
the veteran, he became too disabled to work and quit of his 
own volition.  The Board notes he owned and operated his own 
pool construction company and now his wife manages the 
company.  Currently, the veteran's service-connected 
disability consists of an enucleated right eye evaluated as 
40 percent disabling; and a low back strain evaluated as 20 
percent disabling.  The combined disability evaluation is 50 
percent disabling.  

The Board notes that, following a VA eye examination in 
November 2003, the veteran's corrected vision in his left eye 
was 20/25.  In January 2005 VA neurological and orthopedic 
examinations, the examiners were of the opinion 
that there was no evidence that the degree of the veteran's 
lumbosacral complaints were disabling or in any way hampering 
his ability to obtain and maintain gainful employment. 

The Board notes that, under the circumstances, and given the 
ambiguity surrounding the impact of the veteran's service-
connected right eye and low back disabilities on his 
employability, the Board is of the opinion that an 
additional, more contemporaneous examination would be 
appropriate prior to a final determination on the veteran's 
current TDIU claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

A veteran may receive a TDIU rating if he is unable to secure 
and maintain a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2005).  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in determining 
whether he is unemployable, but not to his age or the 
impairment caused by any disabilities that are not service 
connected.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).  See, 
too, Mittleider v. West, 11 Vet. App. 181, 182 (1998).  A 
medical opinion is needed to assist in determining whether 
the veteran is unemployable, and therefore entitled to a TDIU 
rating, due to service-connected disabilities alone.  
38 U.S.C.A. § 5103A(d) (West 2002).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of the type of information and evidence 
needed to substantiate his claims for an increased rating for 
a low back strain and for a TDIU rating, but he was not 
provided with notice of the type of evidence necessary to 
establish effective dates for the claims on appeal.  Thus, 
additional notice should be provided on remand.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for 
the following actions:  

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that an effective 
date will be assigned if the claims for 
an increased rating for a lumbar strain 
and TDIU are granted, to include an 
explanation as to the information or 
evidence needed to establish such, as 
outlined by the Court in Dingess, supra.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to the November 2003 VA eye 
examination; and the January 2005 VA 
orthopedic/neurological examination for 
the veteran's low back strain, should be 
obtained and incorporated in the claims 
folder.  In particular the treatment 
records from Dr. Scott, 200 Dillon 
Circle, Spartanburg, South Carolina 
29307, should be obtained.  The veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran must be afforded a VA eye 
examination for the purpose of 
determining the current severity of his 
right eye disability, whether this 
disability has impacted on his non-
service connected left eye, and the 
impact of the right eye disability on his 
ability to engage in substantially 
gainful employment.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

4.  The veteran should then be afforded 
VA orthopedic and neurological 
examinations in order to more accurately 
determine the current severity of his 
service-connected low back strain, and 
the impact of that disability on his 
ability to engage in substantially 
gainful employment.  The claims folder 
and a separate copy of this REMAND must 
be made available to and reviewed by the 
examiners prior to completion of the 
examinations.  Moreover, a notation to 
the effect that this record review took 
place must be included in the examination 
reports.  As regards the requested 
examinations, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  

5.  Following completion of the review of 
the relevant medical evidence in the 
claims file, the clinical evaluation of 
the left eye and the socket of the right 
eye, tests for visual acuity of the left 
eye, and the orthopedic and neurological 
examinations of the lower back, the 
examining specialists should offer 
opinions as to the following questions.  

a.  The orthopedic and neurological 
examiners are asked to identify all 
current low back disabilities, and to 
opine as to whether it is at least as 
likely as not (50 percent probability) 
that any non-service-connected low back 
disability (such as arthritis or 
degenerative disc disease) is due to the 
service-connected low back strain.  

All necessary studies should be 
performed, including range of motion 
studies of the lumbosacral spine.  The 
examiner should identify and assess any 
objective evidence of pain, and the 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability on use should be 
assessed.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability of the low back on 
repeated use or during flare-ups.

b.  Each of the examiners should opine as 
to whether, due solely to the veteran's 
service-connected right eye and low back 
strain disabilities, the veteran is 
precluded from all (including sedentary) 
forms of substantially gainful 
employment.  In formulating their 
opinions, the February 2005 examination 
by Dr. Scott should be discussed.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.   

6.  The RO should then review the 
veteran's claims for an increased rating 
for a low back strain and a TDIU rating, 
with consideration of all additional 
evidence received since the October 2005 
supplemental statement of the case.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


